Grant, J.
(after stating the facts). There are 37-assignments of error, most of which relate’ to the rulings of the court in admitting and rejecting testimony. We find no prejudicial error in the rulings. They are all too unimportant to justify discussion.
We also find no error in the instructions. The closing paragraphs of the instructions, above given, placed the issues very concisely and clearly before the jury. Defendant’s counsel complain that the judge, in the forepart of his instructions, said: • .
“Defendant having voluntarily signed this bond, and held out to the world the fact that Ira N. Bronson was a co-surety with him upon said bond, and the saloon having been operated under such understanding, defendant is estopped from denying such fact as a defense to this action.”
This was only part of the sentence, and the court immediately stated the defenses set up by the defendant. Aside from this, the passage quoted clearly meant that the defendant could not set up as a defense that he was not a co-surety, or that the saloon was not operated upon that understanding, — a perfectly correct statement. After making this statement the court proceeded to define the issues between the parties and to give the jury the law applicable thereto.
It is not surprising that the jury found against the defendant, in view of the fact that William L. Bronson paid him $200 to sign his bond, upon which he claimed absolute immunity from liability as between him and his co-surety.
The judgment is affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.